Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definitions of the acid-labile groups of 4 of the acid-labile groups (the 1st, 3rd, 4th, and 5th structures as ordered in both claims) depicted in both claims are unclear regarding the oxygen atoms with only one bond depicted on each. This suggests either an attempt to claim a free-radical structure (which would be inconsistent with the specification and is a highly unlikely interpretation in the context of the art) or, more likely, indicates an incomplete structure wherein the un-depicted portion(s) are not made obvious by the context. For compact prosecution, these structures will be interpreted as they are depicted in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zi et al. (U.S. 2017/0227852 A1), hereinafter Zi.
Regarding claim 20, Zi teaches a wafer protective composition ("the patterned photoresist protects regions of the underlying substrate", [0012]), comprising: an acid generator ("photoacid generator", [0015]); and a polymer having pendant acid-labile groups ("acid-labile group (ALG)", [0015]; "In some embodiments, the ALG 126 is covalently bonded or attached to a backbone of the polymer of the photoresist", [0016]), wherein the pendant acid-labile groups are selected from the group consisting of five structures depicted in Figure 14 of the instant application ([0026]); or the polymer having pendant acid-labile groups includes polar switch functional groups selected from one or more of acetal groups, acetonide groups, and anhydride groups ([0028]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9, 11-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, and 12 of U.S. Patent No. 10073347 B1, hereinafter ‘347 in view of Zi et al. (U.S. 2017/0227852 A1), hereinafter Zi, and as evidenced by Chen et al. (U.S. 2015/0261087 A1), hereinafter Chen. 
Regarding instant claim 1, '347 teaches a method of manufacturing  (Claim 1 of '347) a semiconductor device (contextually implied by the use of a "wafer"), comprising: forming a first protective layer over an edge portion of a first main surface of a semiconductor substrate ("edge portion of a wafer", claim 1 of '347; see [0020], "the edge portion 204 includes the portion at the edge of the front surface"); forming a photoresist layer ("resist layer", claim 1 of '347; implied to be photosensitive as it undergoes "an exposure process", see also [0029]) over the first main surface of the semiconductor substrate; removing the first protective layer; selectively exposing the photoresist layer to actinic radiation, wherein the first protective layer is made of a composition comprising: an acid generator; and an acid-labile group (claim 1 of '347). Claim 1 of '347 does not specify what compound the acid-labile group is a part of, nor the specifics of said acid labile group. However, Claim 12 of '347 does further specify that the acid labile group includes a t-butoxycarbonyl group.
Zi teaches a known photoresist containing a photoacid generator and an acid-labile group ([0015]; analogous to the chemical solution including a thermal acid generator and an acid-labile group of '347) which may be a negative type resist ([0014]; analogous to the first chemical solution which is cured to form the first protecting layer of '347; compare [0020] of Zi and [0022] of '347). Zi teaches that the acid-labile group may be t-butoxycarbonyl ([0016]). However, Zi also teaches a known issue wherein the cleaving and leaving of the acid-labile group causes mass loss in the resist and results in film shrinkage ([0025]). Zi further teaches a modified photoresist with reduced mass loss ([0025]). Zi teaches 2 embodiments of this modified photoresist wherein the acid-labile group includes either: one or more polar functional groups (polar unit, Claim 1 and [0026]; one or more polarity force function groups, [0026]); or one or more polarity switch functional groups (polarity switch unit, Claim 9 and [0028]; polarity switch function group, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acid-labile group having a t-butoxycarbonyl group of '347 with either: an acid-labile group having one or more polar functional groups or an acid-labile group having one or more polar switch functional groups, as taught by Zi. This substitution would reduce the mass loss and resulting shrinkage caused by cleavage of the acid-labile groups. Furthermore, while '347 does not specify how the acid-labile group is incorporated into the first chemical solution for forming a first protecting layer, it is well known (see [0020] of Zi) in the art to use a polymer containing acid-labile group(s) to form a polymer layer by way of an acid catalyzed crosslinking reaction. Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the acid-labile group of '347 in the first chemical solution of '347 as part of a polymer.
Regarding instant claim 2, '347 further teaches that the acid generator is a thermal acid generator (Claim 1 of '347).
Regarding instant claim 3, '347 teaches the method further comprising a first heating ("curing the first chemical solution", Claim 1 of '347; "first baking process", claim 2 of '347) of the first protective layer at a temperature "that is able to trigger the thermal acid generator to release acid" (Claim 4 of '347) before forming the photoresist layer (resist layer, Claim 1 of '347). '347 does not specify the specific temperature or duration of the first heating. However, it is very well known in the art (see [0040] of Chen) that the conditions (such as temperature and time) of a baking process are dependent on the composition and thickness of the particular layer, and are selected such that the layer is sufficiently cured (which in the case of '347 would include activating the thermal acid generator) and dried.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted routine experimentation to discover the optimum or workable ranges of the temperature and duration of the first baking process of '347. Claim 4 of '347 teaches that the temperature is selected (at least in part) based on the thermal acid generator used and its activation requirements. Furthermore, it is well known in the art (see Chen) that the conditions of a heating process of a layer are dependent on the specific composition and dimensions of said layer, and are selected to achieve sufficient curing and drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding instant claim 5, '347 further teaches the method further comprising forming a second protective layer (Claim 7 of '347) over the edge portion of the first main surface of the semiconductor substrate  ("edge portion of the wafer", claim 7 of '347; see [0020], "the edge portion 204 includes the portion at the edge of the front surface") after selectively exposing the photoresist layer ("resist layer", claim 7 of '347; implied to be photosensitive as it undergoes "an exposure process", see also [0029]) to actinic radiation ("exposure process", Claim 7 of '347; see [0029]).
Regarding instant claim 6, '347 further teaches that the second protective layer (Claim 7 of '347) is made of the same composition ("chemical mixture", Claims 7 and 1 of '347) as the first protective layer (Claim 1 of '347). Thus, the limitations of instant claim 6 (which, regarding the compositions, are identical to those of instant claim 1) are taught by '347 modified by Zi in the same way that the limitations of claim 1 were taught (see rejection of instant claim 1 above).
Regarding instant claim 7, claim 7 of '347 teaches curing the second protective layer (at which point the selectively exposed photoresist layer is present on the substrate), but does not specify what said curing involves. However, the first protective layer, which contains the same chemical mixture as the second protective layer and is utilized in a near identical manner as the second, is taught to be cured by performing a baking process (claim 2 of '347) which includes a baking temperature that is able to trigger the thermal acid generator to release acid (claim 4 of '347).  '347 does not specify the specific temperature or duration of the first heating. However, it is very well known in the art (see [0040] of Chen) that the conditions (such as temperature and time) of a baking process are dependent on the composition and thickness of the particular layer, and are selected such that the layer is sufficiently cured (which in the case of '347 would include activating the thermal acid generator) and dried.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curing of the second protective layer of Claim 7 '347 to include a baking process which includes a baking temperature that is able to trigger the thermal acid generator to release acid, as taught by Claims 2 and 4 of '347. Since the second protective layer contains the same chemical mixture and is used in a near identical manner as the first protective layer, one of ordinary skill would expect that they could be cured through the same process. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conducted routine experimentation to discover the optimum or workable ranges of the temperature and duration of this second baking process of the second protective layer. Claim 4 of '347 teaches that the temperature is selected (at least in part) based on the thermal acid generator used and its activation requirements. Furthermore, it is well known in the art (see Chen) that the conditions of a heating process of a layer are dependent on the specific composition and dimensions of said layer, and are selected to achieve sufficient curing and drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding instant claim 8, '347 further teaches the method further comprising developing the selectively exposed photoresist layer to form a patterned photoresist layer (claim 8 of '347).
	Regarding instant claim 9, '347 further teaches the method further comprising removing the second protecting layer after the developing the selectively exposed photoresist layer (claim 8 of '347).
	Regarding instant claim 11, Zi further teaches that the polymer includes a connecting group (connector, Claims 4 and 13 of ZI) connecting the pendant acid-labile group (ALG, Claims 4 and 13 of Zi) to the polar functional group ("polar unit", Claim 4 of Zi) or the polar switch functional group ("polarity switch unit", Claim 13 of Zi), wherein the connecting group is selected from substituted and unsubstituted ("saturated ... with hydrogen or oxygen or halogen", Claims 4 and 13 of Zi), branched and unbranched (claims 4 and 13 of Zi) aliphatic groups (claims 5 and 14 of Zi), substituted and unsubstituted ("saturated ... with hydrogen or oxygen or halogen", Claims 4 and 13 of Zi), branched and unbranched (claims 4 and 13 of Zi) aromatic groups (claims 5 and 14 of Zi), and substituted and unsubstituted ("saturated ... with hydrogen or oxygen or halogen", Claims 4 and 13 of Zi) 1-9 carbon cyclic and non-cyclic groups (claims 4 and 13 of Zi).
	Regarding instant claim 12, Zi further teaches (claim 2 of Zi) that the one or more polar functional groups (polar unit, see [0026]) are selected from one or more of -OH, =O, -S-, -P-, -P(O2)-, -C(=O)SH, -C(=O)OH, -C(=O)O-, -O-, -N-, -C(=O)NH, -SO2OH, -SO2SH, -SOH, and -SO2-.
Regarding instant claim 13, Zi further teaches ([0026]) that the acid-labile group is selected from the group consisting of the five structures depicted in instant Figure 14.
Regarding instant claim 14, Zi further teaches ([0028]) that the polar switch functional groups are selected from one or more of acetal groups, acetonide groups, and anhydride groups.
Regarding instant claim 15, Zi further teaches ([0028]) that the pendant acid-labile group is represented by the 2nd structure of the instant claim.
Regarding instant claim 19, '347 teaches a method  (Claim 1 of '347) of forming a photoresist  (implied to be photosensitive as it undergoes "an exposure process", see also [0029]) pattern (claim 8 of '347), comprising: forming a first protective layer over a substrate ("wafer", Claim 1 of '347); heating the first protective layer (baking process, Claim 2 of '347); forming a photoresist layer ("resist layer", claim 1 of '347; implied to be photosensitive as it undergoes "an exposure process", see also [0029]) over the first protective layer (Claim 1 of '347); removing the first protective layer (claim 1 of '347); selectively exposing the photoresist layer to actinic radiation ("exposure process, Claim 1 of '347); forming a second protective layer over the substrate (Claim 7 of '347); developing  the photoresist layer to form a pattern in the photoresist layer (Claim 8 of '347); and removing the second protecting layer (claim 8 of '347), wherein the first (Claim 1 of '347) and second protective (claim 7) of '347) layers are made of a composition ("chemical mixture'; Claims 1 and 7 of '347) comprising: an acid generator; and an acid labile group (claim 1 of '347). Claim 1 of '347 does not specify what compound the acid-labile group is a part of, nor the specifics of said acid labile group. However, Claim 12 of '347 does further specify that the acid labile group includes a t-butoxycarbonyl group.
Zi teaches a known photoresist containing a photoacid generator and an acid-labile group ([0015]; analogous to the chemical solution including a thermal acid generator and an acid-labile group of '347) which may be a negative type resist ([0014]; analogous to the first chemical solution which is cured to form the first protecting layer of '347; compare [0020] of Zi and [0022] of '347). Zi teaches that the acid-labile group may be t-butoxycarbonyl ([0016]). However, Zi also teaches a known issue wherein the cleaving and leaving of the acid-labile group causes mass loss in the resist and results in film shrinkage ([0025]). Zi further teaches a modified photoresist with reduced mass loss ([0025]). Zi teaches 2 embodiments of this modified photoresist wherein the acid-labile group includes either: one or more polar functional groups (polar unit, Claim 1 and [0026]; one or more polarity force function groups, [0026]); or one or more polarity switch functional groups (polarity switch unit, Claim 9 and [0028]; polarity switch function group, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acid-labile group having a t-butoxycarbonyl group of '347 with either: an acid-labile group having one or more polar functional groups or an acid-labile group having one or more polar switch functional groups, as taught by Zi. This substitution would reduce the mass loss and resulting shrinkage caused by cleavage of the acid-labile groups. Furthermore, while '347 does not specify how the acid-labile group is incorporated into the chemical mixture for forming the first and second protecting layers, it is well known (see [0020] of Zi) in the art to use a polymer containing acid-labile group(s) to form a polymer layer by way of an acid catalyzed crosslinking reaction. Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the acid-labile group of '347 in the chemical mixture of '347 as part of a polymer.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10073347 B1, hereinafter ‘347 in view of Zi et al. (U.S. 2017/0227852 A1), hereinafter Zi, as applied to claims 1-3, 5-9, and 11-15 above, and further in view of Waller et al. (U.S. 2018/0046086 A1), hereinafter Waller.
Regarding instant claim 4, '347 is silent regarding the composition of photoresist ("resist", claim 1 of '347).
Waller teaches a known method of manufacturing a semiconductor device (Claim 10 of Waller), comprising: forming a first protective layer (Claim 10 of Waller) over an edge portion of a semiconductor substrate (Claim 11 of Waller); and forming a photoresist (metal based resist, Claim 10 of Waller; note "radiation based patterning"). Waller teaches that "Due to the improved patterning abilities of metal-based resists, especially for fine patterning with extreme ultraviolet (EUV) light, it is advantageous to provide processing approaches that allow the effective incorporation of metal-based resists into patterning processes with the corresponding sophisticated equipment." ([0013]) Waller further teaches that "With the use of metal-based photoresists, reducing the residual amount of metal, e.g., tin, in the [edge bead removal (EBR)] region is desirable. Standard EBR solvents based on organic solvents designed for removing polymer resists may not be effective alone to a desirable degree at reducing the residual metal, e.g., tin, concentration on the edge region of the wafer surface to desired levels." [0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the resist of '347 to be a metal-based photoresist, as taught by Waller. As taught by Waller, the incorporation of metal-based resists is advantage of due to their improved patterning abilities, especially for fine patterning with extreme ultraviolet (EUV) light. Furthermore, since reducing the residual amount of metal in the edge region is desirable with the use of metal-based photoresists, one of ordinary skill would expect the combination of the metal-based photoresist with the "Method of Protecting Wafer from Bevel Contamination" (see title of '347) to be particularly beneficial in that respect as well.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10073347 B1, hereinafter ‘347, in view of Zi et al. (U.S. 2017/0227852 A1), hereinafter Zi, as applied to claims 1-3, 5-9, and 11-15 above, and further in view of Lai et al. (U.S. 2015/0260552 A1), hereinafter Lai.
Regarding instant claim 10, '347 does not teach a further third heating of the first protective layer and the photoresist layer at a temperature between about 40 °C and 120 °C for about 10 seconds to about 10 minutes before removing the first protective layer.
Lai teaches that it is well known in the art to pre-bake a photoresist prior to exposure as part of the resist layer forming process, so as to cure and dry the photoresist composition by evaporating the solvent ([0076]). Lai teaches that the conditions (i.e. temperature and time) are dependent on the composition of the photoresist, and are selected such that the photoresist is sufficiently cured and dried ([0076]). Lai further teaches a temperature range of 40 °C to 150 °C and a time range of 10 seconds to 5 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed a pre-bake process as part of the coating of a resist layer of '347 (which the first protecting layer would be present for), and to have conducted routine experimentation to discover the optimum or workable ranges of the temperature and duration of said pre-baking process. This pre-bake process is well known in the art, and would complete the process of forming the resist layer by evaporating the solvent of the resist composition so as to cure and dry the resist layer. Furthermore, it is well known in the art (see Lai) that the temperature and duration of the baking process is dependent on the specifics of the material being baked, and are selected so as to achieve sufficient curing and drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A)) Additionally, while the ranges taught by Lai (which significantly overlap and/or encompass the claimed ranges) are not specifically applicable to the resist of '347 (particularly since the resist of '347 is not specified in any way), their presence in the disclosure of Lai suggest that such values are not novel or critically specific within the context of the art.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10073347 B1, hereinafter ‘347, as evidenced by Zi et al. (U.S. 2017/0227852 A1), hereinafter Zi, and in view of Lai et al. (U.S. 2015/0260552 A1), hereinafter Lai.
Regarding instant claim 1, '347 teaches a method of manufacturing  (Claim 1 of '347) a semiconductor device (contextually implied by the use of a "wafer"), comprising: forming a first protective layer over an edge portion of a first main surface of a semiconductor substrate ("edge portion of a wafer", claim 1 of '347; see [0020], "the edge portion 204 includes the portion at the edge of the front surface"); forming a photoresist layer ("resist layer", claim 1 of '347; implied to be photosensitive as it undergoes "an exposure process", see also [0029]) over the first main surface of the semiconductor substrate; removing the first protective layer; selectively exposing the photoresist layer to actinic radiation, wherein the first protective layer is made of a composition comprising: an acid generator; and an acid-labile group (claim 1 of '347). Claim 1 of '347 does not specify what compound the acid-labile group is a part of, nor the specifics of said acid labile group.  However, it is well known (see [0020] of Zi) in the art to use a polymer containing acid-labile group(s) to form a polymer layer by way of an acid catalyzed crosslinking reaction.
Lai teaches a known photoresist (111, [0022]) containing a photoacid generator (Photoactive compounds, [0022]; see [0026]) and an acid labile group (acid leaving group; [0023]) (analogous to the chemical solution including a thermal acid generator and an acid-labile group of '347) which may be a negative type resist ([0101; analogous to the first chemical solution which is cured to form the first protecting layer of '347). Lai teaches a known issue of shrinkage and critical dimension deterioration due to mass loss from the bulky leaving groups [0082]). Lai further teaches that this issue may be reduced through the use of an acid labile group having the structure of the instant claim (small group which will decompose bonded to a bulky group which will not decompose, [0041]) wherein R1 (R22, [0041]) is a C6-C30 alkyl group, C6-C30 cycloalkyl group, C6-C30 hydroxylalkyl group, C6- C30 alkoxy group, C6-C30 alkoxyl alkyl group, C6-C30 acetyl group, C6-C30 acetylalkyl group, C6-C30 carboxyl group, C6-C30 alkyl carboxyl group, C6-C30 cycloalkyl carboxyl group, C6-C30 saturated or unsaturated hydrocarbon ring, or C6-C30 heterocyclic group; and R2 is a C6-C16 alkoxy group (second structure of [0041]) or a C6-C16 acetyl group (first structure of [0041]). [Note: since each of Ra, Rb, and Rc represent a C1-C5 alkyl group ([0028]), the tertiary end group depicted in the figures of [0041] represents a C4 to C16 alkyl group.] Lai further teaches that this acid labile group is contained in an amount of greater than 5% of the pendant acid labile groups (5% of the loading, [0044]; of available sites on the polymer backbone which may receive functional groups, [0027]; since this acid labile group makes up at least 5% of all the functional groups, it would also make up at least 5% of the acid labile groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the acid-labile group of '347 to be the acid labile group having a small group which will decompose compose bonded to a bulky group which will decompose taught by Lai.  This will reduce the shrinkage and mass loss caused by the cleavage of bulky leaving groups.  Furthermore, while '347 does not specify how the acid-labile group is incorporated into the first chemical solution for forming a first protecting layer, it is well known (see [0020] of Zi) in the art to use a polymer containing acid-labile group(s) to form a polymer layer by way of an acid catalyzed crosslinking reaction. Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the acid-labile group of '347 in the first chemical solution of '347 as part of a polymer.
Regarding instant claim 16, Lai further teaches that the pendant acid labile group has the structure of the second formula of the instant claim ([0043]).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737  				                                                                                                                                                                                                                                                                                                                                                                                                     /DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737